Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant's submission filed on 12/30/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 14, and 15 have been amended. Claims 1-4 and 6-15 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 15, the phrase “based on the patient data including historical clinical data and open data” renders the claim indefinite because it lacks clear antecedent basis. See Claim 1 lns 10-11. Specifically, it is unclear if “historical clinical data and open data” is referring back to the previously recited “historical clinical data and open data” recited in ln 7 or if it is additional/different “historical clinical data and open data” than that previously recited. 
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-4 and 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-4 and 6-13 are drawn to an apparatus to indicate a diagnosis of a target patient, which is within the four statutory categories (i.e., machine). Claim 14 is drawn to a method to indicate a diagnosis of a target patient, which is within the four statutory categories (i.e., a process). Claim 15 is drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method to indicate a diagnosis of a target patient, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A computer, comprising: 
a processor to couple to a memory, the memory storing instructions for execution by the processor, the processor configured by the instructions to provide an automated patient builder and an automated patient vertex filter; 
wherein: 
the automated patient builder is to, 
input, for a population of patients, electronic patient data of a patient, among the patients, including historical clinical data and open data, 
create patient clinical objects (PCOs) representing the population of patients, respectively, based on the patient data including historical clinical data and open data, and 
verify and perform an enrichment on the patient data of each patient of the patients, respectively, based on the open data, 
wherein creating the PCOs includes extracting and pre-processing, using an automated extraction technology, raw non-textual data of the electronic patient data including the historical clinical data to store each PCO of the PCOs in the memory in form of pieces of at least textual information modeled as vertices, 
each vertex of the vertices electronically encapsulating knowledge about the patient in form of the textual data of the electronic patient data including the historical clinical data and a pointer leading to an address in the memory where the raw non-textual data represented by the the vertices to form a graph centered on a patient ID vertex, among the vertices, indicating a patient ID, with edges representing relationships among the vertices by linking the patient ID vertex to the vertices labeled to represent the historical clinical data belonging to a corresponding category according to the enrichment, respectively, and 
each PCO of the PCOs representing the patient as a subgraph, wherein vertices corresponding to a plurality of subgraphs respectively corresponding to each PCO of  the PCOs together compose vertices for filtering corresponding to a full patient graph of the PCOs representing the population of patients; 
the patient vertex filter is to filter the vertices corresponding to the full patient graph to diagnose a target patient with a target PCO among the full patient graph, by implementing: 
a patient context builder to input, for the target PCO of the target patient, a specification of a medical domain according to a context and the open data used to enrich the patient data of the target patient according to the context, to a singular value decomposition (SVD) technology and/or artificial neural network (ANN) to extract feature vectors to build a context-based domain corpus based on the context and the open data, 
a context-based vertex filter to rank the vertices in the full patient graph based on vertex domain affiliation with respect to the context-based domain corpus for the target PCO, to retain vertices, in each PCO of the other PCOs in the full patient graph, with high context- based domain affiliation to the target PCO, and to compute a similarity between the target PCO and the other PCOs on basis of the retained vertices, and 
a patient ranker to rank the PCOs in the full patient graph according to the computed similarity of the other PCOs to the target PCO; and 
indicate at least one diagnosis of the target patient based on a list of similar patients, among the patients, indicated to be similar to the target patient, based on the ranked computed similarity of the other PCOs to the target PCO within the full patient graph.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because indicating at least one diagnosis of a target patient by inputting patient data for a population of patients, that is enriched using open data, and using that data to create patient knowledge graphs, where each graph is represented as a group of vertices that individually encapsulate knowledge about the patient and centered on a patient ID, and then, filtering the patient knowledge graphs to diagnose a target patient with a target patient knowledge graph by 1) enriching the patient graphs and the target patient graph with a context specification to create a domain corpus, 2) filtering the vertices of the patient knowledge graphs with high domain affiliation the context based domain corpus for the target knowledge graph and calculating a similarity score between the target knowledge graph and the patients knowledge graphs retained, 3) ranking the results by similarity, and 4) indicating at least one diagnosis of the target patient is an observation/evaluation/judgment/ analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a computer including a memory and a processor).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
The generic recitation of the learning models (e.g., a singular value decomposition (SVD) technology and/or artificial neural network (ANN) of claims 1, 14, and 15 does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such 
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 14, because the only difference between Claims 1 and 14 is that Claim 14 recites a method, whereas Claim 1 recites an apparatus with a processor and memory, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 15 and 1 is that Claim 1 recites an apparatus with a processor and memory, whereas Claim 15 recites a computer program product. 
Dependent claims 2-4 and 6-13 include other limitations for example claims 8-10, 12 recite further details as to how information is received from a variety of sources, e.g., claim 8: non textual data is received, Claim 9: data is from a generic computer structure, i.e., a data crawler, claim 10: expert knowledge is the data received, claim 12: received data can be from more than one source, claims 2-4, 6, 7, 11, and 13 recite further details as to how the abstract idea itself is performed, e.g., claims 2-4: historical patient episodes are considered, claims 6-7: adds details as to how the similarities are determined, claim 11: further defines the domain corpus, claim 13: further defines how vertices are filtered out; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-4 and 6-15 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A computer, comprising: 
a processor to couple to a memory, the memory storing instructions for execution by the processor, the processor configured by the instructions to provide an automated patient builder and an automated patient vertex filter (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
wherein: 
the automated patient builder is to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), 
input, for a population of patients, electronic patient data of a patient, among the patients, including historical clinical data and open data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), 
create patient clinical objects (PCOs) representing the population of patients, respectively, based on the patient data including historical clinical data and open data, and 
verify and perform an enrichment on the patient data of each patient of the patients, respectively, based on the open data, 
wherein creating the PCOs includes extracting and pre-processing, using an automated extraction technology, raw non-textual data of the electronic patient data including the historical clinical data to store each PCO of the PCOs in the memory in form of pieces of at least textual information modeled as vertices (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), 
each vertex of the vertices electronically encapsulating knowledge about the patient in form of the textual data of the electronic patient data including the historical clinical data and a pointer leading to an address in the memory where the raw non-textual data represented by the vertex is retrievable from the memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), and the vertices to form a graph centered on a patient ID vertex, among the vertices, indicating a patient ID, with edges representing relationships among the vertices by linking the patient ID vertex to the vertices labeled to represent the historical clinical data belonging to a corresponding category according to the enrichment, respectively, and 
each PCO of the PCOs representing the patient as a subgraph, wherein vertices corresponding to a plurality of subgraphs respectively corresponding to each PCO of  the PCOs together compose vertices for filtering corresponding to a full patient graph of the PCOs representing the population of patients; 
the patient vertex filter is to filter the vertices corresponding to the full patient graph to diagnose a target patient with a target PCO among the full patient graph, by implementing (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
a patient context builder to input, for the target PCO of the target patient, a specification of a medical domain according to a context and the open data used to enrich the patient data of the target patient according to the context (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), to a singular value decomposition (SVD) technology and/or artificial neural network (ANN) to extract feature vectors to build a context-based domain corpus based on the context and the open data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), 
a context-based vertex filter to rank the vertices in the full patient graph based on vertex domain affiliation with respect to the context-based domain corpus for the target PCO, to retain vertices, in each PCO of the other PCOs in the full patient graph, with high context- based domain affiliation to the target PCO, and to compute a similarity between the target PCO and the other PCOs on basis of the retained vertices (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), and 
a patient ranker to rank the PCOs in the full patient graph according to the computed similarity of the other PCOs to the target PCO (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
the processor is further configured by the instructions to indicate at least one diagnosis of the target patient based on a list of similar patients, among the patients, indicated to be similar to the target patient, based on the ranked computed similarity of the other PCOs to the target PCO within the full patient graph (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of indicating at least one diagnosis of a target patient as discussed above by utilizing a general purpose computer with processor and memory to run software programed to perform the mental process;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0031]-[0037] and [0047]-[0057] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed computer including a processor and memory) 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input through the patient builder and/or the patient vertex filter including the context builder which are arranged to receive at least patient data for a population, open data, and a specification of a medical domain; data output by outputting information based on the ranked results/suggested diagnosis; and mere data storage/retrieval by extracting information and storing patient data in memory – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “the processor ... to indicate at least one diagnosis of the target patient”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 
When viewed as a whole, claims 1-4 and 6-15 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (including the claimed computer, processor, memory, and output) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0031]-[0037] and [0047]-[0057] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0035] discloses that “any kind of digital computer" would include a “[p]rocessor suitable for the execution of a computer program” which discloses that the additional elements (i.e., computer, processor, memory, and output) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement the abstract idea of indicating at least one similarly, the current invention merely adds the words “apply it” to the abstract idea of indicating at least one diagnosis of a target patient as discussed above by utilizing a general purpose computer with a processor and memory;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving input through the patient builder and/or the patient vertex filter including the context builder which are arranged to receive at least patient data for a population, open data, and a specification of a medical domain; data output by outputting information based on the ranked results/suggested diagnosis; and mere data storage/retrieval by extracting information and storing patient data in memory – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.
MPEP 2106.05(d)(II) and Content Extraction and Transmission, LLC v. Wells Fargo Bank, 
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “the processor ... to indicate at least one diagnosis of the target patient”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor, memory and an output; 
The dependent claims 2-4 and 6-13 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 8-10, 12 recite further details as to how information is received from a variety of sources, e.g., claim 8: non textual data is received, Claim 9: data is from a generic computer structure, i.e., a data crawler, claim 10: expert knowledge is the data received, claim 12: received data can be from more than one source (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 2-4, 6, 7, 11, and 13 recite further details as to how the abstract idea itself is performed, e.g., claims 2-4: historical patient episodes are considered, claims 6-7: (merely further limiting the abstract idea); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1-4 and 6-15 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed in the Response pp. 9-15 directed to the 101 rejection of claims 1-4 and 6-15 have been fully considered but they are not persuasive.

On pp. 9 – 13 of the Response Applicant presents arguments under the 2019 PEG, Step 2A- Prong 2 that independent claim 1 and similarly 14 and 15 recite additional elements that result in incorporation of the abstract idea into a practical application. 
On p. 10 of the Response, Applicant states that:
Applicant points out that amended claim 1 emphasizes a technical solution and 
improvement in existing computer information systems configured to perform automated patient diagnosis by storing in a memory patient clinical objects (PCOs) in form of vertices and providing an inventive filtration of the vertices, using automated information extraction technology to create the PCOs, and building information indicative of context associated with a patient by inputting domain 
Examiner disagrees – this argument is not persuasive because an improvement (in a computer based diagnosing system) of conventional healthcare technologies is not a technical solution to a technical problem. Instead, the argued improvement of increased diagnosis suggestion accuracy represent improvements to the abstract idea (the mental process) of providing a suggested diagnosis as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of a doctor, e.g., the stated improvement in accuracy and time saved by the system) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
Applicant on p. 11 attempts to analogize the amended claim limitations to the technical improvement of the DDR Holdings decision by stating:
Similar to DDR holdings decision, amended claim 1 emphasizes improved storing in a memory of vertices pointing to patient information in form of PCOs and an inventive filtration of the vertices by building information indicative of context associated with a patient by inputting domain information into a singular value decomposition (SVD) technology and/or artificial neural network (ANN), to extract feature vectors to build a context-based domain corpus based on the context and the open data, which enables a processor to filter the vertices fast and accurately to compute similarity and ranking to automatically indicate a patient diagnosis by the computer information system. 

On pp. 11-12 Applicant attempts to analogize the improvements of Enfish and Finjan of a self referential table and an improved virus scanning method are analogous to the claims and the discussed improvements in [0005] and [0042] of Applicant’s specification that result in an improvement to the accuracy and speed of diagnosing a patient. This analogy is not persuasive because, as discussed above, the improvements are not directed toward a technical improvement like those of Enfish and Finjan, but instead are improvements to the abstract idea itself. 

On pp. 13 – 15 of the Response Applicant presents arguments under the 2019 PEG, Step 2B that independent claim 1 and similarly 14 and 15 recite significantly more than the abstract idea and thus should be considered to be patent eligible under 101 and the 2019 PEG.
Applicant states on p. 19 of the Response that: 
The recitations of claim 1 are not routine and conventional but are novel (see below) and are ordered in a particular way to improve storing, in a memory, vertices pointing to patient information in form of PCOs and an inventive filtration of the vertices by building information indicative of context associated with a patient by inputting domain information into a singular value decomposition (SVD) technology and/or artificial neural network (ANN), to extract feature vectors to build a context-based domain corpus based on the context and the open data, which 

Examiner disagrees. Initially, Examiner notes that under Bascom, the Federal Circuit concluded that an additional element/combination of additional elements should be considered to not be well-understood, routine, or conventional and should amount to reciting significantly more than the abstract idea itself under the 2019 PEG: Step 2B when the claims recite a particular arrangement of conventional elements in an unconventional manner. This analysis is separate and different from the argument that a recited additional element amounts to improvements to the functioning of a computer, or to any other technology or technical field. In the above argument the two concepts appear to be blended. Furthermore, although Applicant states the limitations are ordered in a particular way, there is no support for how this is an arrangement of elements in an unconventional manner. Further, merely reciting that processing efficiency is improved in the claims does not establish a nexus. The nexus is achieved when a there is a technical explanation as to how to implement the invention in the specification and the claim itself reflects the improvement in technology. These requirements cannot be met because there is no improvement in technology. Instead, the claims merely recite an improvement to the abstract idea itself as discussed above. Further, even assuming an improvement to technology were claimed, Applicant has not provided a citation to a technical explanation in the specification as to how to implement the invention. See 2019 PEG Advanced Module p. 22 – available at https://www.uspto.gov/patents/laws/examination-policy/training-materials-subject-matter-eligibility. 
Finally, Applicant states on p. 15 of the Response:
In addition, at least dependent claims 6 and 7 comply with the 2109 PEG, because the filtering by way of grouping of vertices is not practically performed in the 
Examiner disagrees. Merely selecting previous patients in a group of previous patients where the selecting is done by way of determining the patients that are similar to the previous patient can be performed in the human mind. As discussed above a human can depict a patient and their symptoms in the form of a graph where their ID is the center and symptoms etc extend from the center. This allows a physician to quickly draw similarities, i.e., filter the historical patients to only retain those with, e.g., common symptoms. Therefore Applicant’s argument is not persuasive.
For all of the reasons discussed above the 101 rejection of claims 1-4 and 6-15 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686